Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki (US-Pub 2021/0324799)
Regarding claim 1, Suzuki discloses a cooling system (air flow path from 34 and 12a to 31a and 40a, fig 2) for a gas turbine engine (10a, fig 2), the cooling system comprising: an electric machine (30, fig 2); a first conduit (27, fig 2) including a cable housing (the outer wall of the conduit 27) and an inlet (47, fig 3); a plurality of conductive cables (32, fig 2) extending from a point proximal to the electric machine (the cables supply power to the electric machine, they would be connected to do so), the plurality of conductive cables disposed at least partially in the cable housing (4b); and an electric fan (34, fig 2) configured to actively cool the plurality of conductive cables by flowing air through the first conduit (CG, fig 2), wherein the cooling system is configured to passively flow air through the first conduit to cool the plurality of conductive cables during operation of the gas turbine engine (air can come from the bleed duct through 12a, fig 2).

Regarding claim 2, Suzuki discloses a second conduit (27b, fig 2) in fluid communication with the first conduit, the second conduit configured to direct an exhaust cooling flow (40a, fig 2) forward of the electric machine (40a, fig 2 is ahead of the electric machine 30, fig 2).

Regarding claim 3, Suzuki discloses a tail cone (28, fig 2) defining a tail cone cavity (area within 28, fig 2), the electric machine disposed in the tail cone.

Regarding claim 4, Suzuki discloses wherein the second conduit extends from the tail cone to a drain mast of the gas turbine engine (a drain mast is merely a hole in the engine casing used to vent excess fluids, the air 40a is vented through the casing 18 via the duct therefore it meets this limitation).

Regarding claim 5, Suzuki discloses a bypass air flow path of the gas turbine engine (annotated fig 2), the bypass air flow path in fluid communication with the first conduit (via flowing over the first conduit at 20, fig 2), wherein the electric fan is configured to actively cool the plurality of conductive cables after an engine shutdown of the gas turbine engine (due to the language “configured to be”, the electric fan does not actually have to perform the claimed function but must merely be capable of performing it, the electric fan would be more than capable of operating after an engine shutdown to cool the plurality of cables thus meets the limitation.)

    PNG
    media_image1.png
    583
    931
    media_image1.png
    Greyscale

Regarding claim 7, Suzuki discloses a tail cone ejector assembly (27, fig 2), the tail cone ejector assembly configured to entrain an exhaust cooling flow (40a, fig 2) through an outlet (the side wall that the cooling flow 40a passes through to enter the conduit 27b is considered an outlet) of a tail cone (28, fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Stovall (9879600).
Regarding claim 6, Suzuki does not disclose a temperature sensor, wherein the electric fan is configured to at least one of activate or increase a rotational speed in response to a measured temperature from the temperature sensor exceeding a predetermined temperature threshold.
 Stovall teaches turbine cooling system (10, fig 3) for cooling conduits, comprising a temperature sensor (14, fig 3), wherein an electric fan is configured to at least one of activate or increase a rotational speed in response to a measured temperature from the temperature sensor exceeding a predetermined temperature threshold (col 1, lines 23-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine cooling system disclosed by Suzuki by using a temperature sensor to change the electric fan rotational speed based upon a measured temperature based on the teachings of Stovall. Doing so would increase efficiency and cost savings (col 1, lines 15-20), as suggested by Stovall.

Claims 8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Millhaem (11047306)
Regarding claim 8, Suzuki discloses a cable cooling system (air flow path from 34 and 12a to 31a and 40a, fig 2) of a gas turbine engine (10a, fig 2), the cable cooling system comprising: a control system (the fan speed can be varied, and the air source can be changed, there would need to be some sort of control system to make these changes happen); an electric fan (34, fig 2) configured to communicate with the control system, the electric fan actively flowing air through a conduit (27, fig 2) having a plurality of conductive cables (32, fig 2, par. 0062) disposed therein.
Suzuki does not disclose a first sensor configured to communicate with the control system, and a non-transitory computer readable storage medium in electronic communication with the control system,  the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the control system cause the control system to perform operations comprising: detecting, by the control system, a shutdown of the gas turbine engine; and64365.74400 / 128293US01 23activating, by the control system, the electric fan.
 Millhaem teaches an engine cooling system comprising a sensor (col 7, lines 15-30, Millhaem has both a temperature sensor 9, fig 2 and a weight on wheels sensor 8, fig 3) configured to communicate with the control system (5, fig 2), and a non-transitory computer readable storage medium (13, fig 2) in electronic communication with the control system,  the non-transitory computer readable storage medium having instructions stored thereon that, in response to execution by the control system cause the control system to perform operations comprising: detecting, by the control system, a shutdown of the gas turbine engine (col 7, lines 15-25); 64365.74400 / 128293US01 23activating, by the control system, the electric fan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine cooling system with an electric fan disclosed by Suzuki by having the controller attached to a sensor, and including non-transitory computer readable storage medium having instructions that cause the control system to detect a shutdown of the gas turbine engine and activate, by the control system, the electric fan based on the teachings of Millhaem. Doing so would reduce engine soak back of heat and prevent engine components from reaching their temperature limits (col 1, lines 9-16), as suggested by Millhaem.

Regarding claims 13 and 14, Suzuki does not disclose wherein the operations further comprise determining, by the control system, an engine shutdown of the gas turbine engine in response to a measurement from the first sensor, wherein the first sensor comprises a weight-on-wheels sensor.
However, once Suzuki is modified by Millhaem as set forth above the first sensor would be a weight-on-wheels sensor and the control system would determine an engine shutdown of the gas turbine in response to a weight-on-wheels sensor. 

Regarding claims 15 and 20, Suzuki discloses a method of cooling a plurality of conductive cables (32, fig 2) in electrical communication with an electric machine (30, fig 2) in a tail cone (28, fig 2) of a gas turbine engine (10a, fig 2), the method comprising: passively cooling, via a cable cooling system (system for moving air CG, fig 2), the plurality of conductive cables during operation of the gas turbine engine; and actively cooling, via the cable cooling system, the plurality of conductive cables (via fan 34, fig 2).
Suzuki does not disclose actively cooling, via the cable cooling system, the plurality of conductive cables in response to at least one of a temperature in a cable housing exceeding a predetermined threshold, an engine shutdown of the gas turbine engine, or a landing event of an aircraft.
 Millhaem teaches a method of controlling a turbine cooling system comprising detecting an engine shutdown of a gas turbine engine, and activating the cooling system in response to the engine shutdown of the gas turbine engine (col 7, lines 15-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of cooling the conductive cables disclosed by Suzuki by having the system actively controlled during an engine shutdown of the gas turbine engine based on the teachings of Millhaem. Doing so would reduce engine soak back of heat and prevent engine components from reaching their temperature limits (col 1, lines 9-16), as suggested by Millhaem.

Regarding claim 16, Suzuki discloses exhausting a cooling airflow from the cable cooling system forward of the electric machine (40a, fig 2).

Regarding claim 17, Suzuki discloses exhausting a cooling airflow from the cable cooling system through a tail cone ejector assembly (the exhaust conduit 27b is attached to the tail cone and ejects fluid from it, therefore it is part of a tail cone ejector assembly).

Regarding claim 18, Suzuki as modified by Millhaem discloses actively cooling the plurality of conductive cables in response to an engine shutdown of the gas turbine engine.
Suzuki further discloses cooling the plurality of conductive cables by activating an electric fan (34, fig 2). Thus, when Suzuki is modified by Millhaem as set forth above, the cooling of the plurality of conductive cables would be accomplished by activating an electric fan in response to the engine shutdown of the gas turbine engine.

Regarding claim 19, Suzuki discloses wherein passively cooling the plurality of conductive cables includes receiving a cooling airflow (annotated fig 2) from an inlet (annotated fig 2) in fluid communication with a bypass air flow (annotated fig 2) of the gas turbine engine.

    PNG
    media_image1.png
    583
    931
    media_image1.png
    Greyscale

	
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as modified by Millhaem as applied to claim 8 above, and further in view of Caimano (US-Pub 2021/0108568).
Regarding claim 9, Suzuki discloses wherein the cable housing houses (55, fig 5) houses the plurality of conductive cables.
Suzuki as modified by Millhaem discloses wherein the first sensor comprises a temperature sensor (Millhaem, 9, fig 2).
Suzuki as modified by Millhaem does not disclose wherein the temperature sensor is disposed in a cable housing. 
Caimano teaches placing a temperature sensor (288, fig 3) in a cable housing in a turbine electric machine (290, fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable cooling system disclosed by Suzuki as modified by Millhaem by placing a temperature sensor in the cable housing to be cooled based on the teachings of Caimano. One of ordinary skill in the art would be motivated to put the temperature sensor in the housing in order to determine more accurately how much cooling is needed for the cables.

Regarding claim 10, Suzuki does not disclose wherein the operations further comprise activating, by the control system, the electric fan in response to a measured temperature from the temperature sensor exceeding a predetermined threshold. 
However, once Suzuki is modified by Millhaem as set forth above, the electric fan of Suzuki would be activated by the control system, in response to a measured temperature from the temperature sensor exceeding a predetermined threshold (Millhaem col 7, lines 22-35, determining whether or not to run the cooling based on a temperature of the sensor means that there is some predetermined threshold above which the cooling system decides to run).

Regarding claims 11 and 12, Suzuki does not disclose a second sensor, wherein the operations further comprise determining, by the control system, an engine shutdown of the gas turbine engine in response to a measurement from the second sensor, wherein the second sensor is a weight-on-wheels sensor.
However, once Suzuki is modified by Millhaem as set forth above the second sensor would be a weight-on-wheels sensor and the control system would determine an engine shutdown of the gas turbine in response to a weight-on-wheels sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741